Citation Nr: 0526128
Decision Date: 09/23/05	Archive Date: 11/10/05

DOCKET NO. 04-14 801                        DATE SEP 23 2005


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUE

Entitlement to service connection for arthritis of multiple joints.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held at the RO in June 2005, before the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

The veteran's hands were evaluated in October 1968. He was treated for urethritis with penicillin and had symptoms in his feet, knees, wrists, hips, and right hand in service in March 1969. There were some tender subcutaneous nodules on his forearms. His sedation rate was 34 but later was normal. He testified in June 2005 that since that time, he has constantly had problems with swelling joints in his shoulder, elbows, legs, and hips, which has not subsided. He complained of knots in the tendons at the1back of his ankles, in November 2002, and of pain in his wrists, ankles, knees, and elbows in December 2002. He feels that he had rheumatic fever in service and that his current disability is related to it or a penicillin shot he received in service. There is evidence of current arthritis.

A VA physician indicated in July 2003 that the veteran most likely has osteoarthritis. He stated that there was a small possibility, with a history of having arthritis after urethritis, that the veteran has Reiter's syndrome. He also stated that the veteran might have rheumatoid arthritis.

- 2 


The provisions of 38 U.S.C.A. § 5103A indicate that a VA examination is necessary if the evidence of record contains competent evidence of current disability, indicates that disability or symptoms may be associated with the claimant's active service, and does not contain sufficient medical evidence to make a decision on the claim. A VA examination is necessary. 38 U.S.C.A. § 5103A.

The Board notes that the VA physician who evaluated the veteran in July 2003 discussed with him the possibility of a second opinion in Portland, and that at that point, the veteran was not interested in that. The RO should inform the veteran of the provisions of 38 C.F.R. § 3.655 (2004) and comply with such provisions.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1. A VA examination should be conducted. The examiner should review the veteran's claims folder, including his service medical records, examine him, and render an opinion with reasons as to what type, if any, of chronic disease or injury, is present in each joint the veteran claims he has problems with, and whether it is about at least as likely as not that it is related to service, including any in-service manifestations. The claims folder should be made available to the examiner. A full rationale for the opinion should be provided.

2. The AOJ shall notify the veteran of and comply with 38 C.F.R. § 3.655. The AOJ should document notification of the time and date of the examination and compliance with 38 C.F.R. § 3.655.

If upon completion of the above action the claim remains denied, the case should be returned after compliance with requisite appellate procedures. By this remand, the Board intimates no opinion as to any final outcome warranted.

- 3 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). If the veteran has or can obtain evidence, that evidence must be submitted by him.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

N. N. SCHWARTZ
Veterans Law Judge, Board_of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 4 





